DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 8, 12-13, 17, and 29 are pending in the After-Final Amendment filed 06/29/2022. 
The prior art rejections of record are withdrawn in view of Applicant’s amendment to independent claims 17 and 29 (adding the limitation, “wherein the line joining the fourth side of the first sheet and the fourth side of the second sheet is straight”). 
Claims 8, 12-13, 17, and 29 are allowed.
Allowable Subject Matter
Claims 8, 12-13, 17, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to independent claims 17 and 29 have overcome the prior art of record and put the Application in condition for allowance.
The closest prior art of record to Gordon (GB 2489737 A) discloses a length of wipes which are separable from one another along curvilinear lines of perforations [Fig. 1]. Gordon fails to teach or suggest, alone or in combination with other prior art, a wipe comprising the feature of the claimed geometries of the first and second sheets of absorbent material (e.g., “a concave edge between the two opposite first and second straight edges forms a third side of the first periphery”, and “a convex edge between the two opposite third and fourth straight edges form a third side of the second periphery”) in combination with “wherein the fourth side of the first sheet is joined to the fourth side of the second sheet at a line including perforations, a bend of material, or a thinning of material, wherein the first sheet is separable form the second sheet” and “wherein the line joining the fourth side of the first sheet and the fourth side of the second sheet is straight”, as recited in amended claim 17 and 29 [Fig. 1]. That is, in order to teach the claimed product (claim 29) or the claimed method employing the claimed product (claim 17), Gordon would have to teach forming a straight line of perforations (or bend in material, or thinning of material) in the middle of the wipes (see Fig. 1, for example, along the arrows “12a, 12b"”). Gordon fails to teach or suggest such a modification, alone or in combination with other prior art references.
Claim 8 is considered allowable based upon its dependence on claim 17.
Claims 12-13 are considered allowable based upon their dependence on claim 29. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 9:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        /DUY VU N DEO/Primary Examiner, Art Unit 1713